UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1313



CHUKWUMA E. AZUBUKO,

                                              Plaintiff - Appellant,

          versus


MASSACHUSETTS’ COMMISSION AGAINST
DISCRIMINATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-402-1)


Submitted:   June 23, 2005                  Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Chukwuma E. Azubuko appeals the district court’s order

denying his request that the district judge recuse himself.               “We

review a trial judge’s decision on matters of recusal for abuse of

discretion.”   United States v. Cherry, 330 F.3d 658, 665 (4th Cir.

2003).   Having reviewed the record and materials before the court,

we conclude that the district court did not abuse its discretion in

denying the recusal motion and, therefore, we affirm the order.*

See Azubuko v. MA Comm’n Against Discrimination, No. CA-04-402-1

(E.D. Va. March 7, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      Azubuko failed to timely appeal the district court’s order
dismissing the complaint in this case without prejudice.        In
addition, Azubuko specified in the notice of appeal his intention
to challenge only the recusal order. Therefore, we review only the
recusal issue.    See Fed. R. App. P. 3(c)(1)(B) (the notice of
appeal must “designate the judgment, order, or part thereof being
appealed.”).

                                   - 2 -